              Case 3:18-cv-05949-RBL Document 17 Filed 11/26/18 Page 1 of 7



1

2

3

4

5

6

7
                                  UNITED STATES DISTRICT COURT
8

9                      WESTERN DISTRICT OF WASHINGTON AT TACOMA

10   REVEREND SARAH MONROE; TIM                        Case No.: 3:18-cv-05949-RBL
     QUIGG; AND APRYL OBI BOLING
11
                    Plaintiffs,
12                                                     MOTION IN OPPOSITION TO PLAINTIFFS
     vs.                                               REQUEST FOR TEMPORARY
13                                                     RESTRAINING ORDER
14   CITY OF ABERDEEN, a municipal
     corporation; ERIK LARSON, Mayor of the City
15
     of Aberdeen; and KRIS KOSKI, City Engineer,
16
                    Defendants
17
                                                INTRODUCTION
18

19
            Defendants City of Aberdeen, Honorable Erik Larson, Mayor of the City of Aberdeen,

20   and Kris Koski, City Engineer of the City of Aberdeen (together “City” or “Defendants”)

21   respectfully submit this opposition to Plaintiffs’ motion for a temporary restraining order (“TRO
22
     Motion”). This opposition is timely filed pursuant to LCR 65(b)(5)(2); Defendants received
23
     service shortly after 3:00 pm on Tuesday November 20, 2018; the deadline for response fell on a
24

25
     date that is a legal holiday as defined by Fed. R. Civ. P.6. Thursday, November 22 was the

26   statutorily defined date for observing Thanksgiving Day (Fed. R. Civ. P.6 (A)), and Friday

27

28   MOTION IN OPPOSITION TO PLAINTIFFS REQUEST FOR TEMPORARY RESTRAINING ORDER - 1

                                                                Corporation Counsel, City of Aberdeen
                                                                200 E. Market St.
                                                                Aberdeen, WA 98520
                                                                Tel: (306)537-3231
                Case 3:18-cv-05949-RBL Document 17 Filed 11/26/18 Page 2 of 7



1    November 23 was declared a holiday (“Native American Heritage Day”) by the State of
2
     Washington (Fed. R. Civ. P.6 (C)).
3
            In August 2018, the City purchased a nuisance property under its abatement program
4
     (Affidavit Erik Larson) located between the flood-prone Chehalis River and an active
5

6    commercial rail yard, with limited vehicle accessibility (Affidavit Kris Koski; Appendix). The

7    nuisance property was also the site of an unpermitted homeless encampment whose population
8
     has grown to over 100 individuals. (Affidavit Steve Shumate). Individuals residing at the
9
     property have driven across the adjacent rail tracks, damaging tracks and switching mechanisms
10
     which could lead to catastrophic accidents damaging human health and the environment. In May
11

12   2018, a person trespassed through the rail yard to access the homeless encampment, and in a

13   tragic turn suffered a double amputation when the train she was crawling under rolled over her
14
     and crushed her legs. (Affidavit Tom Hubbard). There are no utilities or services at the property
15
     to treat the normal waste production of human habitation. (Affidavit Kris Koski, Affidavit Tom
16
     Hubbard)
17

18          Upon its purchase, the City exercised reasonable police powers to administratively limit

19   access to the property. (Affidavit Erik Larson) The City made a humane attempt to allow
20
     individuals to continue to camp on the property on condition of abiding by applicable laws and
21
     regulations. (Affidavit Erik Larson; Affidavit Kristopher Koski) The City also recognized and
22
     attempted to make arrangements by the least restrictive means necessary, given the
23

24   circumstances of the property, for aid and assistance which could include religious or spiritual

25   counseling if the requestor so chose. (Affidavit Kris Koski)
26
            Plaintiffs challenge the administrative process developed by the City, and here seek a
27
     TRO not only for themselves, but for any person from entering the property. Specifically,
28   MOTION IN OPPOSITION TO PLAINTIFFS REQUEST FOR TEMPORARY RESTRAINING ORDER - 2

                                                                 Corporation Counsel, City of Aberdeen
                                                                 200 E. Market St.
                                                                 Aberdeen, WA 98520
                                                                 Tel: (306)537-3231
                Case 3:18-cv-05949-RBL Document 17 Filed 11/26/18 Page 3 of 7



1    Plaintiffs ask the Court to bar the City “from interfering with pedestrian access” without
2
     limitation to the location as though it were a public forum or a site generally accessed by the
3
     public (Plaintiff’s Proposed TRO at 1.).
4
              LEGAL ANALYSIS
5

6             Issuing a Temporary Restraining Order.

7             Courts in the Ninth Circuit apply the same analysis for deciding on the application

8    for a Temporary Restraining Order as is used with a Preliminary Injunction. McCarthy v.
9
     Servis One, Inc., 2017 U.S. Dist. LEXIS 32622, at *9-10 (N.D. Cal. Mar. 7, 2017). Here,
10
     Plaintiffs must meet one of two variants of the four-prong test: (a) likelihood of success on
11
     the merits; (b) a showing of irreparable harm in the absence of injunctive relief; (c) balance
12

13
     of equities tips in the movant’s favor; and (d) injunction is in the public interest. Stormans

14   Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009).

15            The 9th Circuit applies a sliding standard of the test if there are serious questions
16
     going to the merits, that is a less-than likely success on the merits. Serious questions are
17
     those that cannot be resolved at the hearing on the injunction, and as to which the Court
18
     perceives a need to preserve the status quo lest one side prevent resolution of the questions
19
     or execution of any judgment by altering the status quo. EEOC v. Evans Fruit Co., 2010
20

21   U.S. Dist. LEXIS 146991, at *21-22 (E.D. Wash. Oct 26, 2010). The sliding test is

22   considered if the balance of hardships tips sharply in the movant’s favor and the other two

23   prongs are satisfied. Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir.
24
     2011).
25
              Plaintiffs are not likely to succeed on the merits of their case.
26

27

28   MOTION IN OPPOSITION TO PLAINTIFFS REQUEST FOR TEMPORARY RESTRAINING ORDER - 3

                                                                 Corporation Counsel, City of Aberdeen
                                                                 200 E. Market St.
                                                                 Aberdeen, WA 98520
                                                                 Tel: (306)537-3231
              Case 3:18-cv-05949-RBL Document 17 Filed 11/26/18 Page 4 of 7



1           Policies alleged to restrict free speech is subject to a “forum analysis”. Walker v. Tex.
2
     Div., Sons of Confederate Veterans, Inc., 135 S. Ct. 2239, 2250 (2015). Plaintiffs do not
3
     subject their argument to the required forum analysis.
4
            Plaintiffs provide a compelling narrative of impingement of First Amendment rights
5
     as they may attach to public forum. Plaintiffs’ arguments do not, however, support their
6

7    preferred conclusion in a non-public forum such as the River Street property. Even if the

8    space were a public forum, the City established regulatory controls that are content-neutral

9    and legitimate time, place, and manner restrictions. “The First Amendment does not
10
     guarantee access to property simply because it is owned or controlled by the government.”
11
     United States Postal Serv. v. Council of Greenburgh Civic Assn’s., 453 U.S. 114 (1981).
12
            In the three categories of public property for the public forum analysis, Plaintiffs
13
     appear to argue that the narrow sliver of land upon which an unpermitted homeless
14

15   encampment has developed falls most properly into a traditional public forum analysis.

16   They appear to overlook that the isolated property, located on fill lands between a river and

17   rail yard, has not traditionally been used for public assembly and debate. In fact, the
18
     property could not support such a forum as it is undeveloped land without an improved
19
     roadway (see e.g. Affidavit Kristopher Koski, and Affidavit Tom Hubbard).
20
            Plaintiffs may then purport that, by granting conditional permission for a limited
21

22
     number of individuals to use the land for temporary shelter the City has created a limited

23   public forum. It is antithetical that the Court could punish the City for taking humane

24   actions in support of shelter, to then describe the site as a limited public forum when the
25
     City clearly and repeatedly has noted the compelling life-safety and public health concerns
26
     of the property.
27

28   MOTION IN OPPOSITION TO PLAINTIFFS REQUEST FOR TEMPORARY RESTRAINING ORDER - 4

                                                               Corporation Counsel, City of Aberdeen
                                                               200 E. Market St.
                                                               Aberdeen, WA 98520
                                                               Tel: (306)537-3231
              Case 3:18-cv-05949-RBL Document 17 Filed 11/26/18 Page 5 of 7



1           Under the first two for a, the City has established that it has imposed reasonable
2
     content-neutral time, place, and manner restrictions for the compelling governmental
3
     interest of protecting life-safety, public welfare, and environmental health and it has done
4
     so using the least restrictive means.
5
            The City argues, instead, that the River Street property is a non-public forum, and
6

7    therefore may regulate access “as long as the regulation … is reasonable and not an effort

8    to suppress expression.” Arkansas Educational Television Comm’n v. Forbes, 523 U.S. 666,

9    679 (1998). Given the known life-safety and public welfare risks at the site, requiring
10
     permission to access the property is a reasonable attempt by the City to address those
11
     concerns. Publicly available aerial photos also show the property, and clear evidence of
12
     encampments at the site does not occur before 2013. (Affidavit Kris. Koski).
13
            Plaintiffs cannot show they are likely to succeed on the merits of their case.
14

15          Showing of Irreparable Harm Absent Injunctive Relief

16          None of the Plaintiffs have shown irreparable harm. “mere assertion of First

17
     Amendment rights does not automatically require a finding of irreparable injury. It is the
18
     purposeful unconstitutional suppression of speech [that] constitutes irreparable harm for
19
     preliminary injunction purposes.” CTIA-The Wireless Ass’n v. City of Berkeley, California, 854
20

21   F.3d 1105, 1123 (9th Cir. 2017).

22          Reverend Sarah Monroe has been contacted to provide some work plan so the City

23   may identify who and where access is needed including an offer of assistance to transport
24
     individuals from the property to her vehicle; she has not been cited (Affidavit Steve
25
     Shumate). Apryl Obi Boling has, according to her own statement, continued to access the
26
     property, and has not been cited- her fears of arrest could readily be addressed by
27

28   MOTION IN OPPOSITION TO PLAINTIFFS REQUEST FOR TEMPORARY RESTRAINING ORDER - 5

                                                                Corporation Counsel, City of Aberdeen
                                                                200 E. Market St.
                                                                Aberdeen, WA 98520
                                                                Tel: (306)537-3231
               Case 3:18-cv-05949-RBL Document 17 Filed 11/26/18 Page 6 of 7



1    requesting access and including the plan she has outlined to the court in her Affidavit. Tim
2
     Quigg’s harm could be addressed by requesting access and outlining the aid and assistance
3
     he provides to individuals staying at the property. Each of the Plaintiffs have shown they
4
     are unwilling to act reasonably with respect to the City’s attempt to maintain life-safety at
5
     the property.
6

7            Balance of Equities Does Not Tip in Plaintiffs’ Favor

8            When reviewed with respect to the equities of the Plaintiffs’ interests in protected

9    speech, the City’s compelling interest to maintain public life-safety given the history of
10
     accidents and proximity to unsafe facilities must be seen as the tipping the scales
11
     significantly in favor of the City.
12
             Injunction is Not in the Public Interest
13
             The prohibition on the abridgment of freedom of speech is not absolute, and may be
14

15   reasonably regulated as to time, place and manner of expression so long as those

16   restrictions are content-neutral, narrowly tailored to serve a governmental interest, and

17   leave open ample alternative channels of communication. The effect of employing the
18
     extraordinary remedy of a TRO creates a near impossible burden on the City in its efforts to
19
     protect human health and welfare at the property.
20
             To obtain the relief requested, Plaintiffs must “establish[] that [they are] likely to
21

22   succeed on the merits, that [they are] likely to suffer irreparable harms in the absence of

23   preliminary relief, that the balance of equities tips in [their] favor, and that an injunction is in the
24
     public interest.” Winter v. Natural Resource Defense Council, Inc., 555 U.S. 7, 20, 2008
25
     (internal cites omitted). In this case, Plaintiffs simply have not met their burden.
26
             RELIEF REQUESTED
27

28   MOTION IN OPPOSITION TO PLAINTIFFS REQUEST FOR TEMPORARY RESTRAINING ORDER - 6

                                                                    Corporation Counsel, City of Aberdeen
                                                                    200 E. Market St.
                                                                    Aberdeen, WA 98520
                                                                    Tel: (306)537-3231
              Case 3:18-cv-05949-RBL Document 17 Filed 11/26/18 Page 7 of 7



1           Defendants herein respectfully move the Court to Deny the Motion for TRO, and other
2
     remedy as may be equitable and just.
3

4
            Respectfully submitted this 26 day November 2018.
5

6                                                                               /s/ Mary Patrice Kent

7                                                 Mary Patrice Kent, WSBA # 42460
                                                  200 E. Market Street, Aberdeen, WA 98520
8
                                                  pkent@aberdeenwa.gov
9                                                 Tel: (360) 537-3231
                                                  Fax: (360)531-9137
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   MOTION IN OPPOSITION TO PLAINTIFFS REQUEST FOR TEMPORARY RESTRAINING ORDER - 7

                                                             Corporation Counsel, City of Aberdeen
                                                             200 E. Market St.
                                                             Aberdeen, WA 98520
                                                             Tel: (306)537-3231
